


110 HR 7306 IH: STONE
U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7306
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Energy
			 and Commerce, and Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To immediately terminate the authority of the Secretary
		  of the Treasury under the Emergency Economic Stabilization Act of 2008 to
		  purchase troubled assets and to make a portion of the unused funding for such
		  program available to meet critical infrastructure needs in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Treasury Office
			 Nationalization of the Economy Act of 2008 or
			 STONE.
		2.Termination of
			 authority
			(a)In
			 generalThe authorities
			 provided under section 101(a) of the Emergency Economic Stabilization Act of
			 2008 (Public Law 110–343), excluding section 101(a)(3) of such Act, and 102
			 shall terminate immediately upon the enactment of this Act.
			(b)Rule of
			 constructionThe termination
			 under subsection (a) shall apply to any authority of the Secretary of the
			 Treasury under the Emergency Economic Stabilization Act of 2008 to purchase
			 preferred or other stock or equity in any financial institution.
			(c)Repeal of
			 authority for final tranche of fundingSection 115 of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343) is amended—
				(1)in subsection (a),
			 by striking paragraph (3); and
				(2)by
			 striking subsections (c), (d), (e), and (f).
				(d)Conforming
			 amendmentThe Emergency
			 Economic Stabilization Act of 2008 is amended by striking section 120.
			3.Use
			 of $100 billion of TARP funds for critical infrastructure needs
			(a)Availability of
			 TARP fundsEffective upon the
			 enactment of this Act, of the amounts of authority made available pursuant to
			 paragraphs (1) and (2) of section 115(a) of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343) to purchase troubled assets that
			 remain unused as of such date of enactment, $100,000,000,000 shall be
			 available, notwithstanding any provision of such Act, for use only for the
			 purposes specified in subsection (b) of this section.
			(b)Use for critical
			 transportation infrastructure needsThe amount made available under subsection
			 (a) may be used for any purpose eligible under chapters 1, 2, or 3 of title I
			 of H.R. 7110 as passed the House on September 26, 2008.
			
